DETAILED ACTION

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
IN THE CLAIMS:
Claims 9-15.  (Canceled)












Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 9-15 directed to invention(s) non-elected without traverse.  Accordingly, claims 9-15 have been cancelled.

Allowable Subject Matter
Claims 1-8 are allowed.

The following is an examiner’s statement of reasons for allowance:

The closest prior art reference is:

US 2013/0084416 A1 to Nakanishi et al. teaches pressure-sensitive adhesive composition (para 0008) including a crosslinked polymer comprising an acrylic polymer (A) cross-linked by a polyurethane (meth)acrylate (para 0009), wherein a weight ratio (a):(b) of the polymer skeleton (a) (i.e. an acryl-based segment) to the polymer skeleton (b) (i.e. a urethane-based segment) is 20:80 to 80:20 (para 0010-0011), which overlaps presently recited for the presently claimed parts by weight limitations for the urethane- and acryl-based segments.  Nakanishi also teaches that the PSA composition is formed on a base material (PSA sheet, layer shape) (para 0017).
prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

Nakanishi is silent to the polymer skeleton (b) comprising 0 to 30 parts by weight of a polyether urethane-based segment and 15 parts by weight or less of a urethane-based segment other than the polyether urethane-based segment.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Amendment
Applicant’s arguments, see the amendments to the specification and page 6 of the remarks filed 10/29/2021, with respect to the objection to the specification as set forth in 

Applicant’s arguments, see the claim amendments and page 6 of the remarks filed 10/29/2021, with respect to the rejection of claims 1-8 under 35 U.S.C. 112(b) as set forth in paragraph 7 of the action mailed 9/1/2021, have been fully considered and are persuasive.  The rejection of claims 1-8 has been withdrawn. 

Applicant’s arguments, see the Terminal Disclaimer and page 6 of the remarks filed 10/29/2021, with respect to the nonstatutory double patenting rejection of claims 1-2 and 5-8 over claims 1-3, 5-7 and 9 of copending Application No. 16/260563 as set forth in paragraph 9 of the action mailed 9/1/2021, have been fully considered and are persuasive.  The rejection of claims 1-2 and 5-8 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D DUCHENEAUX whose telephone number is (571)270-7053. The examiner can normally be reached 8:30 PM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK D DUCHENEAUX/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        1/29/2022